Title: From George Washington to John Hancock, 10 June 1776
From: Washington, George
To: Hancock, John

 

Sir,
New York June 10th 1776.

Since I did myself the honor of writing to you yesterday, I have had the satisfaction of seeing (and for a few Minutes conversing) with Mr Chase & Mr Carroll from Canada—their acct of our Troops, & the situation of Affairs in that department cannot possibly surprize you more than it has done me. but I need not touch upon a subject which you will be so well informd of from the fountain head. nor shou’d I have given you the trouble of a Letter by this days Post but for the distraction which seems to prevail in the Commissary’s department (as well as others in that Quarter)—the necessity of having it under one general direction—and the dissatisfaction of Colo. Trumbell at the allowance made him by Congress (as an equivalent for his trouble)—With respect to this particular matter, I can only say that I think he is a Man well cut out for the business; and that where a shilling is saved in the Pay, a pound may be lost by mismanagement in the Office; and that his resignation at this time (I mean this Campaign) may, possibly, be attended with fatal consequences; I therefore humbly submit to Congress the propriety of handsomely rewarding those Gentlemen who hold such very important, troublesome, and hazardous Offices, as Commissary & Quartermaster.
In speaking to the former abt the Supplies necessary for the Troops to be raiz’d, he informd me that the qty of Salt Provisions which was Shipping from hence might render his attempts to do it, precarious; in consequence of which I desired him to lay the matter before the Convention of this Colony which he will do this day; but in the meanwhile desired Congress might be informd of the matter which I cannot better do than in his own Words, Inclosed and submit the consideration of it for the Wisdom of that honourable body.
To Congress I also submit the Propriety of keeping the two Continental Battalions (under the Comd of Colonels Shae & McGaw) at Philadelpa when there is the greatest probability of a speedy attack upon this place from the Kings Troops. the Incouragements given by Govr Tryon to the disaffected, which are circulated no one can well tell how—the movements of these kind of People which are more easy to perceive than describe

—the confident report which is said to have come immediately from Govr Tryon, & brought by a Frigate from Hallifax that the Troops at that place were Imbarking for this, added to a thousand Incidental Circumstances trivial in themselves but strong from comparison, leaves not a doubt upon my Mind but that Troops are hourly expected at the Hook.
I had no doubt when I left this City, for Philadelphia, but that some measures would have been taken to secure the suspected, & dangerous Persons of this Government before now, and left Orders for the Military to give every aid to the Civil Power—But, the Subject is delicate, & nothing is done in it—we may therefore have Internal, as well as external Enemies to contend with. I have the honr to be with most respectful Complimts to yourself and Congress, Sir Yr Most Obedt & Most Hble Servt

Go: Washington

